Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I – claims 1-4 (and new claims 11-19) in the reply filed on 11/3/20 is acknowledged.
Claim 10 is withdrawn. Claims 5-9 have been cancelled. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a detection zone configured to detect pregnanediol…” in claim 1
“a detection zone configured to detect luteinizing hormone…” in claim 1
“a detection zone configured to detect human chorionic gonadotropin…” in claim 1
“a detection zone configured to detect follicle stimulating hormone…” in claim 1
“a detection zone configured to detect estradiol…” in claim 1
“a detection zone configured to detect estrogen metabolites…” in claim 1
“a detection zone configured to detect progesterone…” in claim 1

“the smart device further configured to…” in claims 12-19
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 11-19 are vague because they are not clear as to how the smart device is structured to perform each of the claimed functions and/or calculations. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/732,823 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending ‘823 claims a single test with essentially the same limitations as the instant invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


a sample pad configured to receive the non-serum bodily fluid sample; 
a first conjugate pad saturated with monoclonal anti-pregnanediol glucuronide (anti-PdG) antibodies of an isotype selected from the group consisting of IgGl, IgGl Kappa, IgG2a, IgG2b, and IgG2c conjugated to a first visual label in a concentration selected from the range inclusive of 1-10 ug/mL; 
a second conjugate pad saturated with antibodies selected from the group consisting of anti-luteinizing hormone, anti-follicle stimulating hormone, and anti-human chorionic gonadotropin, and conjugated to a second visual label; 
a membrane comprising a first testing zone and a second testing zone, the first testing zone comprising PdG conjugated to a carrier protein that binds PdG antigens at 8-32 molecules per carrier protein, and the second testing zone configured to detect a hormone selected from the group consisting of: follicle stimulating hormone at a concentration selected from the range inclusive of 1-30 mlU/ml, luteinizing hormone at a concentration selected from the range inclusive of 1-50 mlU/ml, and human chorionic gonadotropin at a concentration selected from the range inclusive of 1-10000 mlU/ml, 
the membrane configured to provide a first observable result for the presence or absence of PdG at or above a PdG threshold selected from the range inclusive of 3-20 g/ml as indicated by the absence of the color of the first visual label in the first testing 
The device of copending ‘823 has a first test/detection zone that detects PdG (i.e. a pregnanediol) by competitive assay. And a second test/detection zone that detects luteinizing hormone or follicle stimulating hormone or human chorionic gonadotropin by sandwich assay.  
Copending ‘823 differs from the instant invention in having a sample pad which is not present in the instant invention. However, the open “comprising” language of the instant claims encompass the presence of additional components. 
With respect to claims 2-4, the choice of sample can either be considered an intended use wherein the device of copending ‘823 can also be used to test such samples or a functional limitation wherein the device of copending ‘823 is capable of assaying such samples. 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/381,229 in view of Kang et al (US 5,252,496) and Pouletty et al (US 5,158,869). 
This is a provisional nonstatutory double patenting rejection.
Copending ‘229 claims: 

	a control line; 
	a first testing zone configured to evaluate urine for the presence of PdG; and
	a second testing zone configured to evaluate urine for the presence of LH. 
Copending ‘229 differs from the instant invention in not teaching detection of PdG in the first testing zone by a competitive assay and detection of LH in the second testing zone by sandwich assay. 
Kang et al (US 5,252,496) discloses a test strip for performing immunoassays. Embodiment in Figures 3 and 5 have at least two detection zones to detect more than one analyte in a sample simultaneously. And more than one type of assay can be performed. Sandwich or competitive assay formats are disclosed (See Cols. 4-7).  
Pouletty et al (US 5,158,869) discloses a test strip with detection zone for performing sandwich and competitive assays (See Cols. 3-4). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform sandwich or competitive assays in each of the test/detection zones of copending ‘229 to detect PdG and LH, respectively, as taught by Kang et al or Pouletty et al because such assay formats on test strips, such as the test strip of copending ‘229, are shown to be well known and conventional by Kang et al and Pouletty et al. 

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCarthy et al (US 2015/0094227 A1).
McCarthy et al disclose a lateral flow assay device comprising 2 test strips that can simultaneously measure hCG, FSH, and one or more progesterone metabolites. As shown in Figure 1, one of the strips (12) is for performing an hCG assay and the other strip (14) is for performing both an FSH and pregnanediol-3-glucuronide (P3G) assay. Within the housing of the device is a power source (6) which delivers power to the components mounted on a printed circuit board assembly (8). Said components include, one or more LEDs and photodiodes and liquid crystal display (10) to read the results of assays performed on the two test strips. A urine sample reaches the lateral flow assay strips (12), (14) by means of a sampling wick (16).  One end region of the sampling wick 
Referring to FIG. 2, this example relates to an embodiment in which two different lateral flow assay strips are used in combination with, or form an integral part of, a device in accordance with the invention. 
In FIG. 2, one of the strips (30), is used to perform a high sensitivity assay for hCG.  The other strip, (32) is used to perform both an assay for FSH and for P3G. 
Urine sample enters both assay strips (30), (32) from a common sampling member (omitted for clarity) and flows along the strips in the direction indicated by the arrow (34).  At their proximal ends (i.e. that end encountered first by a urine sample), both strips have a glass fibre conjugate pad (36) and, towards the distal end, both strips are in liquid flow communication with a highly absorbent "sink" (38) which encourages sample to flow along the assay strips.  Both strips also comprise, beyond the `sink` (38), a pair of registration holes (40).  These facilitate correct positioning of the strips within the device so that, in particular, the assay strips can be correctly read by the assay reading components of the device.  Note that the pairs of registration holes (40) are not symmetrical, so the strips cannot be inadvertently swopped for each other. 
Referring to strip (30), the conjugate pad (36) is loaded with a mobilisable anti-alpha hCG subunit monoclonal antibody, conjugated to a gold sol (42).  This conjugate is dried on the conjugate pad and released upon wetting by the sample. 
The detection zone (44) comprises an immobilized monoclonal antibody specific for the .beta.  subunit of hCG.  Thus, any hCG present in the sample binds the labelled 
The zone (46) bound by the dotted lines indicates a reference zone, which the assay result reading means uses to calibrate the assay readings.  The same reference zone (46) may be used to calibrate both the hCG assay readings and also the readings obtained for the FSH and P3G assays on strip (32) (i.e. a common reference zone may be used). 
Referring to strip (32), the glass fibre conjugate pad has two different conjugates (48): one is a gold sol conjugated to an anti-FSH a subunit monoclonal antibody and the other is a gold sol conjugated to an anti-P3G monoclonal antibody.  (In this example, the anti-hCG.alpha. and anti-FSH.alpha. are the same antibody clone). 
An immobilized anti-FSH .beta.  subunit monoclonal antibody is used as the capture antibody at FSH detection zone (50), whilst an immobilized P3G-Ovalbumin conjugate is used as the capture molecule at P3G detection zone (52). 
The main body of each assay strip (30), (32) is formed of nitrocellulose, as indicated by reference numeral (54). 
Although in this embodiment the P3G detection zone (52) is shown downstream of the FSH detection zone (50), it can be envisaged that the relative positions of the two detection zones may be reversed. 
A further variant is a format in which the hCG and P3G assays are performed on one strip, and a separate strip is used for the FSH assay. 
 Another assay format can be envisaged.  This is essentially identical to that depicted in FIG. 2 and described in example 4, except that in this variant, one of the 
The results of the assays may be read by an extrinsic assay result reading means, or directly by a user but, far more preferably, the test device will comprise an integral assay result reader for reading the result of an assay.  The assay result reader preferably reads the results of all three analyte assays.  The assay result reader will advantageously comprise an electronic component, especially a digital electronic component, such as a microprocessor.  Typically (but not necessarily) the assays are read by optical means i.e. measuring the amount of light reflected and/or transmitted by a detection zone, in which an optically labelled reagent tends to accumulate in a manner proportional (directly or inversely) to the concentration of analyte in the sample.  Alternatively the assays may be read by, for example, magnetic or electrochemical measurement.  Obviously, the way in which the assay is read may depend on the properties of the label(s) used to label the assay reagent(s). 
An extrinsic assay result reading means may comprise a dedicated result reading device (e.g. similar to that described in EP 1066530).  Alternatively, the extrinsic assay result reader may be "non-dedicated", such as a mobile phone or other portable electronic device (e.g. a tablet computer), preferably provided with a camera, where the assay result is read by measuring the signal intensity generated by a visible label. 
 

field communication [NFC], or the like). 
 A microprocessor may control the operation of the optical reading or other assay reading components, and will conveniently be programmed with, or be able to access, relevant assay signal threshold values for each of the analytes, compare the actual assay signal values with the predetermined thresholds, and interpret the assay results so as to determine the outcome of the pregnancy test. 
The assay result reader thus comprises the necessary components for reading the result of the assays.  The test device will advantageously also comprise an assay result display, for displaying the outcome of the pregnancy test to a user.  Typically the display will comprise an LCD, but other types of display are possible (e.g. using "electronic inks").  In those embodiments in which the assay device (or, more specifically, a component thereof) requires a power source to operate, then the assay device will preferably be provided with an integral power source, such as a battery.  Very small, and cheap, batteries are commercially readily available.  The device may also be provided with a switch to connect the integral power source and activate the device. 

A combined pregnancy test stick/assay result reader device with display may be referred to as a "digital pregnancy test", and such digital test devices are commercially available and could be adapted, with the benefit of the present disclosure, to provide a test device in accordance with the present invention. 
 The microprocessor will desirably be programmed so as to cause the assay result reading components to read the results of the assay(s); interpret the assay results; and display the conclusion to the user. 
 The components for reading the results of the assays will preferably comprise at least one light source, and at least one photodetector.  The at least one light source is preferably a light emitting diode (LED).  The at least one photodetector is preferably a 
 FSH and hCG are both hetero-dimeric molecules, comprising .alpha.  and .beta.  subunits.  The a-subunit of FSH and hCG is essentially identical, such that antibodies directed to the a subunit may bind to both FSH and hCG.  An assay for these two molecules may potentially therefore utilise a common reagent which may be, for example, a mobilisable, directly labelled (i.e. optically detectable) antibody.  Respective detection zones may comprise an immobilised capture antibody, which is specific for the .beta.  subunit (which differs between FSH and hCG).  Obviously, this relates to a sandwich type immunological assay, but other assay formats are well-known and could be used instead. (See para [0082] – [0093]) 

With respect to measurement levels of hCG and FSH, McCarthy et al look at a measurement threshold of 2.5 mIU/mL for hCG and 10 mIU/mL for FSH which falls within the measurement levels of the instant invention. 
With respect to claims 3-4, the choice of sample can either be considered an intended use wherein the device of McCarthy et al can also be used to test such samples or a functional limitation wherein the device of McCarthy et al is capable of assaying such samples.

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al (US 2015/0094227 A1) in view of Lakdawala (US 2016/0139156 A1). 

	McCarthy et al differs from the instant invention in failing to teach a camera to capture images in the detection zones of the test strips. 
	Lakdawala discloses a device for receiving and analyzing a test strip. The device includes an analyte sensing unit with an imaging unit which can be a laser scanner, optical sensor, photodiodes, RGBC sensors, or a digital camera module (See para [0060]). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the digital camera module of Lakdawala for the photodetector (i.e. a photodiode) in the device of McCarthy et al to analyze the results in the detection zones of the test strips because Lakdawala shows that a digital camera module is an obvious alternative to a photodetector that can be used to analyze an optical signal from a test strip. 
One of ordinary skill in the art would have a reasonable expectation of success in substituting the digital camera module of Lakdawala for the photodector in the device of McCarthy et al because the device of Lakdawala is a test strip reader and the device of McCarthy is essentially a test strip reader. 
With respect to the various calculations and determined ratios recited in claims 11-18, these limitations are considered functional limitations. The device of McCarthy et al includes a processor that is capable of making calculations and thus could perform the functions recited in the aforementioned claims. Claims 11-18 only recite being able to perform the calculations and there are no other limitations, such as specific 
With respect to claim 19, providing a suggestion depending on an assay result (i.e. interpreting an assay result) appears to be a functional limitation. The device of McCarthy et al includes a LCD (10) for displaying assay results and includes a microprocessor that is programmed to cause the assay result reading components to read the results of the assay(s); interpret the assay results; and display the conclusion to the user (See para [0090]). Thus, the device of McCarthy et al appears to be able to perform the function recited in claim 19. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



2/13/2021